Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  131041(65)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant/
            Cross-Appellee,
                                                                   SC: 131041
  v                                                                COA: 256986
                                                                   Genesee CC: 95-052613-FC
  COREY RAMONE FRAZIER,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________
               On order of the Chief Justice, the motion by defendant-appellee for oral
  argument is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2007                     _________________________________________
                                                                              Clerk